SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

15
CA 15-01281
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, AND LINDLEY, JJ.


IN THE MATTER OF THE ADOPTION OF A CHILD
WHOSE FIRST NAME IS ANASTASIA.
----------------------------------------                         ORDER
MARK A.B., PETITIONER-RESPONDENT;

AARON I., RESPONDENT-APPELLANT.


KATHRYN FRIEDMAN, BUFFALO, FOR RESPONDENT-APPELLANT.

V. BRUCE CHAMBERS, NEWARK, FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Surrogate’s Court, Wayne County
(Daniel G. Barrett, S.), entered June 4, 2015. The order, among other
things, adjudged that the adoption of the subject child may proceed
without respondent’s consent.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
by the Surrogate.




Entered:    February 3, 2017                    Frances E. Cafarell
                                                Clerk of the Court